DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 14 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari et al. (NPL titled:  Efficient Network Flooding and Time Synchronization with Glossy; provided by the applicant in the IDS; however the examiner has used the version from ieeeexlore.ieee.org for citation purposes).
In regards to claim 1, Ferrari et al. teaches, a method of transmitting packets between a plurality of nodes of a network, the method comprising: in each of a plurality of data timeslots, transmitting a data packet with one of the plurality of nodes (see figure 6 and section 4.1; page 76 the paragraphs under figure 6; initiating node starts transmits the packet to start the flooding process) and listening to receive the data packet with the remainder of the plurality of nodes (see figure 6; pages 76-77 the paragraphs under figure 6 and section 4.1, that continues onto page 77; while the initiating node transmits, the receivers listen; this is illustrated in figure 6); and in each of one or more parity timeslots following the plurality of data timeslots, (see figure 5, see page 76 paragraphs under figure 6 and section 4.1; the Transmit by the initiating node, waiting by the other nodes to prepare for the packets to be flooded and then going into the receiving state to being the reception of the packet), wherein each parity packet is derived from a set of one or a plurality of the data packets transmitted during the plurality of data timeslots (see figure 5; see page 76 paragraphs under figure 6 and section 4.1; after successful reception, the other node goes to transmit state and then transmits the copy of the packet to further the flooding packet).
In regards to claim 2, Ferrari teaches, a method according to claim 1 wherein each parity packet is derived from a set of a plurality of data packets transmitted during the plurality of data timeslots (see figure 5; see page 76 paragraphs under figure 6 and section 4.1; after successful reception, the other node goes to transmit state and then transmits the copy of the packet to further the flooding packet).
In regards to claim 3, Ferrari teaches, a method according to claim 1 further comprising in a parity time slot of the one or more parity timeslots simultaneously transmitting the same parity packet with two or more of the plurality of nodes and listening to receive the parity packet with the remainder of the plurality of nodes (see the last paragraph on page 76 that continues on page 77; Receivers within communication range of the initiator overhear the packet and set the counter to 1 and transmit concurrently. Their neighboring nodes, including the initiator, overhear this second packet, set c to 2, and again transmit concurrently)
In regards to claim 4, Ferrari teaches, a method according to claim 1, further comprising in a parity timeslot of the one or a plurality of parity timeslots, transmitting a parity packet with one of the plurality of nodes and listening to receive the parity packet with the remainder of the plurality of nodes (see figure 6 and section 4.1; page 76 the paragraphs under figure 6; initiating node starts transmits the packet to start the flooding process;  pages 76-77 the paragraphs under figure 6 and section 4.1, that continues onto page 77; while the initiating node transmits, the receivers listen; this is illustrated in figure 6).
In regards to claim 9, Ferrari teaches, a method according to claim 1 wherein the data packets are timestamped and are used to synchronize clocks of the nodes (see page 75; the time synchronization section under figure 3; the clocks of the receivers are synchronized relative to the initiator).
In regards to claims 14 and 20-21 Ferrari teaches, a method of operating a node of a network comprising a plurality nodes, the method comprising: in each of a plurality of data timeslots, transmitting or listening to receive a data packet associated with that data timeslot (see figure 6 and section 4.1; page 76 the paragraphs under figure 6; initiating node starts transmits the packet to start the flooding process); and in each of one or more parity timeslots following the plurality of data timeslots, transmitting or listening to receive a parity packet associated with that parity timeslot nodes (see figure 6; pages 76-77 the paragraphs under figure 6 and section 4.1, that continues onto page 77; while the initiating node transmits, the receivers listen; this is illustrated in figure 6; see figure 5, see page 76 paragraphs under figure 6 and section 4.1; the Transmit by the initiating node, waiting by the other nodes to prepare for the packets to be flooded and then going into the receiving state to being the reception of the packet), each parity packet being derived from a set of the data packets associated with that parity timeslot (see figure 5; see page 76 paragraphs under figure 6 and section 4.1; after successful reception, the other node goes to transmit state and then transmits the copy of the packet to further the flooding packet).  In regards to the node configured to operate the method of claim 14, Ferrari teaches in figure 6, the initiators node and the receivers.
In regards to claim 19, Ferrari teaches, a method according to claim 14 wherein the data packets are timestamped and received data packets are used to synchronize clock of the node with clocks of other nodes of the network (see page 75; the time synchronization section under figure 3; the clocks of the receivers are synchronized relative to the initiator).
Allowable Subject Matter
Claims 5-8, 10-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to the claims, the cited prior art fails to teach either individually or in combination, the simultaneous transmission of the parity packet in each synchronous timeslots as claimed.
Relevant Prior Art
Prior Art Skillermark et al. (US Publication 2019/0159022 A1) teaches, the Glossy flooding method where received packets are immediately forwarded to facilitate rapid flooding (in 802.15.4-based networks). Flooding is temporally decoupled from data collection and the radio driven execution model uses that fact that packets are forwarded immediately (as soon as practically possible) after reception (see paragraph 68).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466